Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 3.2 BYLAWS OF CR ACQUISITION CORP. ARTICLE I OFFICES Registered Office . The registered office of CR Acquisition Corp. (the Corporation ) in the State of Delaware shall be established and maintained at 615 S. DuPont Highway, Kent County, Dover, Delaware, and National Corporate Research Ltd. shall be the registered agent of the Corporation in charge thereof. 1.2 Other Offices . The Corporation may also have offices at such other places, both within and without the State of Delaware, as the board of directors of the Corporation (the Board of Directors ) may from time to time determine or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS 2.1 Place of Meetings .
